NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5535-17T4

EDWARD F. CASTELLANO,

          Plaintiff-Appellant,

v.

GARRETT ENTERPRISES, LLC,
JOSEPH URAS MONUMENTS
CORPORATION, and CERTIFIED
BUILDING MAINTENANCE, INC.,

          Defendants,

and

ST. JOSEPH PARISH, JEREMIAH
HOUSE, and DIOCESE OF TRENTON,

     Defendants-Respondents.
__________________________________

                    Argued October 3, 2019 – Decided October 10, 2019

                    Before Judges Fisher and Rose.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-1076-15.
             Lee Michael Levitt argued the cause for appellant (Lee
             Levitt, LLC, attorneys; Lee Michael Levitt and Stacy
             L. Dwyer, on the brief).

             Christine M. Pickel argued the cause for respondents
             (Backes & Hill, LLP, attorneys; Christine M. Pickel, on
             the brief).

PER CURIAM

       As part of the disposition of his second drunk-driving conviction, plaintiff

Edward Castellano was ordered to participate in a forty-eight-hour IDRC1

program. The program he attended in February 2014 was located on property

owned and operated by defendant St. Joseph's Catholic Church in Keyport.2 It

had snowed in the days leading up to his attendance, including the night before,

and as plaintiff walked about the premises before the program's start, he slipped

and fell, causing the alleged injuries for which he sought compensation in this

lawsuit.


1
    Intoxicated Drivers Resource Center. See N.J.A.C. 10:162-1.2.
2
    It is undisputed that defendant St. Joseph's Church owns, operates and
maintains the property in question. The church property includes Jeremiah
House, which contains meeting spaces, lounges, a Eucharistic Chapel, and
sleeping quarters with forty-three beds. Defendant Garrett Enterprises ran the
IDRC program that plaintiff was attending. Garrett and St. Joseph's Church had
an agreement that allowed Garrett to use Jeremiah House for its forty-eight-hour
IDRC program in exchange for its payment to St. Joseph's Church of $100 per
client.


                                                                           A-5535-17T4
                                         2
       Following pretrial discovery, St. Joseph's Church 3 successfully moved for

summary judgment on charitable immunity grounds. Plaintiff appeals, arguing

the judge erred in granting summary judgment because, in his view, St. Joseph's

Church "was not engaged in the performance of the charitable objectives it was

organized to advance" and he was "unconcerned in and unrelated to the

benefactions of" St. Joseph's Church.4 We reject these arguments and affirm

substantially for the reasons expressed by Judge Katie A. Gummer in her

comprehensive and thoughtful oral decision.        We add only the following

comments.

       In "distilling" the language of the Charitable Immunity Act5 "to its

essence," our Supreme Court has recognized that an entity qualifies for

immunity when it "(1) was formed for nonprofit purposes; (2) is organized

exclusively for religious, charitable or educational purposes; and (3) was



3
   The parties have not distinguished between or among St. Joseph's Church,
Jeremiah House, and the Diocese of Trenton, as if, for present purposes, they
are indistinguishable. Accordingly, like plaintiff, we will focus on the role of
St. Joseph's Church in this matter.
4
    Plaintiff and Garrett settled their differences. Defendant Joseph Uras
Monuments obtained summary judgment in its favor; plaintiff does not appeal
that disposition.
5
    N.J.S.A. 2A:53A-7 to -11.
                                                                         A-5535-17T4
                                        3
promoting such objectives and purposes at the time of the injury to plaintiff who

was then a beneficiary of the charitable works." O'Connell v. State, 171 N.J.
484, 489 (2002) (quoting Hamel v. State, 321 N.J. Super. 67, 72 (App. Div.

1999)); see also Ryan v. Holy Trinity Evangelical Lutheran Church, 175 N.J.
333, 342 (2003). There is no doubt that, in moving for summary judgment, St.

Joseph's Church met the first two prongs; it was organized as a nonprofit entity

exclusively for religious purposes, and plaintiff does not suggest otherwise.

Plaintiff's argument focuses on the third element, which poses two questions:

was the entity "engaged in the performance of [its] charitable objectives" at the

time of the incident and was the plaintiff a beneficiary of those good works?

Ryan, 174 N.J. at 350.

      These concepts are to be viewed liberally, as the Court of Errors and

Appeals observed long ago:

            The church function is not . . . narrowly confined. It is
            not limited to sectarian teaching and worship. In [the]
            modern view, exercises designed to aid in the
            advancement of the spiritual, moral, ethical and cultural
            life of the community in general are deemed within the
            purview of the religious society. A social center is now
            commonly regarded as a proper adjunctive of the local
            church – conducive to the public good as well as
            advantageous to the congregation.

            [Bianchi v. South Park Presbyterian Church, 123 N.J.L.
325, 332-33 (E. & A. 1939).]

                                                                         A-5535-17T4
                                       4
Our Supreme Court remains committed to this broad interpretation of charitable

objectives and good works, Ryan, 175 N.J. at 350; indeed, that approach is

mandated by the Legislature, which declared that the Act is to be "deemed

remedial and shall be liberally construed so as to afford immunity," N.J.S.A.

2A:53A-10.

      The record – even when viewed in the light most favorable to plaintiff,

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995) – demonstrates

that, in making its property available for IDRC purposes, St. Joseph's Church

was acting in accord with its charitable objectives.     Contrary to plaintiff's

inventive contentions, the IDRC program's essential purpose is not to incarcerate

– participants were free to leave any time 6 – but to provide alcohol and drug

education and highway safety; the program coordinator might also evaluate a

participant for further treatment. All those goals fit well within the church's

broad mission. Even if the court were to interpret the purpose of IDRC programs

in the manner urged by plaintiff, ministering to the imprisoned is hardly

inconsistent with the principles upon which St. Joseph's Church was founded.

See, e.g., Matthew 25:36, 40 ("I was in prison and you came to visit me . . . I


6
   To be sure, a participant's failure to complete the program would likely
generate consequences, such as incarceration; but that incarceration would not
occur at St. Joseph's Church.
                                                                         A-5535-17T4
                                       5
tell you the truth, whatever you did for one of the least of these brothers of mine,

you did for me"). By providing a place for highway safety education as well as

alcohol and drug education and evaluation – for the rehabilitation of DWI

offenders – St. Joseph's Church acted well within the scope of its mission and

for plaintiff's benefit.7

      Affirmed.




7
  We also recognize that Garrett's payment to St. Joseph's Church for the use of
Jeremiah House would appear to have no relevance in the immunity analysis.
See Green v. Monmouth University, 237 N.J. 516, 539 (2019).
                                                                            A-5535-17T4
                                         6